
	
		I
		112th CONGRESS
		1st Session
		H. R. 3432
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2011
			Mr. Smith of
			 Washington (for himself, Mr.
			 Grijalva, Mr. DeFazio,
			 Mr. Blumenauer,
			 Ms. Schwartz,
			 Ms. Lee of California, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize voluntary grazing permit retirement on
		  Federal lands managed by the Department of Agriculture or the Department of the
		  Interior where livestock grazing is impractical, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Rural Economic Vitalization
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Rural vitalization program.
					Sec. 5. Effect of waiver of grazing permit or
				lease.
				
			2.FindingsCongress finds the following:
			(1)The use of Federal
			 lands by grazing permittees and lessees for commercial livestock grazing is
			 increasingly difficult due to growing conflicts with other legitimate multiple
			 uses of the lands, such as environmental protection and burgeoning recreational
			 use, and with congressionally mandated goals of wildlife and habitat protection
			 and improved water quality and quantity.
			(2)A
			 combination of sustained drought, foreign competition, changing domestic
			 markets, industry restructuring, and individual ranch finances has resulted in
			 Federal grazing permits and leases becoming stranded investments for many
			 permittees and lessees.
			(3)Attempts to
			 resolve grazing conflicts with other multiple uses often require extensive
			 range developments, intensive herd management, and continuous monitoring that
			 greatly increases costs to both permittees and lessees and taxpayers, far out
			 of proportion to the benefit received.
			(4)Certain grazing
			 allotments on Federal lands have, or are likely to become, unsuitable for
			 commercial livestock production as a result of the combined effect of the
			 factors referred to in paragraphs (1) through (3) and other factors.
			(5)The cost of the
			 Federal grazing program greatly exceeds revenues to the Federal treasury from
			 grazing receipts.
			(6)Many permittees
			 and lessees have indicated their willingness to end their commercial livestock
			 grazing on Federal lands in exchange for compensation to reasonably compensate
			 them for the effort and investment that they have made in a grazing
			 allotment.
			(7)Compensating
			 permittees and lessees who relinquish their grazing permit or lease would help
			 recapitalize an ailing sector of rural America by providing economic options to
			 permittees and lessees that do not presently exist by allowing them to
			 restructure their ranch operations, start new businesses, or retire with
			 security.
			(8)Paying reasonable
			 compensation for the relinquishment of a grazing permit or lease will help
			 alleviate the need for permittees and lessees to sell or subdivide their
			 private lands.
			3.DefinitionsIn this Act:
			(1)Animal unit
			 monthThe term animal unit month means the amount of
			 forage needed to sustain one animal unit for one month, as determined by the
			 Secretary issuing the grazing permit or lease.
			(2)Commercial
			 livestock grazingThe term commercial livestock
			 grazing means the grazing of domestic livestock on Federal lands as
			 authorized by a grazing permit or lease. The term does not include beasts of
			 burden used for recreational purposes.
			(3)Grazing
			 allotmentThe term grazing allotment means the
			 designated portion of Federal land upon which domestic livestock are permitted
			 to graze by a grazing permit or lease.
			(4)Grazing permit;
			 leaseThe terms grazing permit or lease and
			 grazing permit and lease mean any document authorizing the use of
			 Federal lands for the purpose of commercial livestock grazing.
			(5)Permittee;
			 lesseeThe terms permittee or lessee and
			 permittee and lessee mean a livestock operator that holds a valid
			 existing grazing permit or lease.
			(6)Range
			 developmentsThe term range developments means
			 structures, fences, and other permanent fixtures placed on Federal lands for
			 the furtherance of the purpose of grazing domestic livestock. The term does not
			 include rolling stock, livestock and diversions of water from Federal lands
			 onto non-Federal lands.
			(7)SecretariesThe
			 term Secretaries refers to the Secretary of Agriculture and the
			 Secretary of Interior.
			(8)SecretaryThe
			 term Secretary means the Secretary of Agriculture or the Secretary
			 of the Interior, as appropriate to the administration of a grazing permit or
			 lease.
			4.Rural
			 vitalization program
			(a)Waiver of
			 Grazing Permit or Lease
				(1)Acceptance by
			 secretarySubject to the limitation set forth in subsection (c),
			 the Secretary shall accept any grazing permit or lease that is waived by a
			 grazing permittee or lessee.
				(2)TerminationThe
			 Secretary shall terminate any grazing permit or lease acquired under paragraph
			 (1).
				(3)No new grazing
			 permit or leaseWith respect to each grazing lease or grazing
			 permit waived under paragraph (1), the Secretary shall—
					(A)not issue any new
			 grazing permit or lease within the grazing allotment covered by the grazing
			 permit or lease; and
					(B)ensure a permanent
			 end to livestock grazing on the grazing allotment covered by the grazing permit
			 or lease.
					(b)Waiver of
			 Grazing Permit or Lease on Common Allotments
				(1)In
			 generalIf a grazing allotment covered by a grazing permit or
			 lease that is waived under subsection (a) is also covered by another grazing
			 permit or lease that is not waived, the Secretary shall reduce the level of
			 commercial livestock grazing on the grazing allotment to reflect the
			 waiver.
				(2)Authorized
			 levelTo ensure that there is a permanent reduction in the level
			 of livestock grazing on the land covered by the grazing permit or lease waived
			 under subsection (a), the Secretary shall not allow grazing to exceed the level
			 established under paragraph (1).
				(c)LimitationThe
			 Secretaries shall accept not more than 100 grazing permits and leases, in the
			 aggregate, per year under this section on a first come, first served
			 basis.
			5.Effect of waiver
			 of grazing permit or lease
			(a)Effect on range
			 developmentsA permittee or lessee who waives a grazing permit or
			 lease to the Secretary under section 4 shall be deemed to have waived any claim
			 to all range developments on the associated grazing allotment, notwithstanding
			 any other provision of law.
			(b)Securing retired
			 allotments against unauthorized useThe Secretary shall ensure
			 that grazing allotments retired from grazing under this Act are rendered
			 reasonably secure from trespass grazing by domestic livestock.
			(c)Relation to
			 other authorityNothing in this Act shall be construed to affect
			 the Secretary’s authority to modify or terminate grazing permits or leases in
			 accordance with other law.
			(d)Relation to
			 valid existing rightsNothing in this Act affects the allocation,
			 ownership, interest, or control, in existence on the date of the enactment of
			 this Act, of any water, water right, or any other valid existing right held by
			 the United States, Indian tribe, State, county, municipality or private
			 individual, partnership or corporation.
			
